STONE, C. J.
— The present ease requires a construction of chapter 9, section 7, subd 2, of the Nevenue Law of 1875-6, approved March 6, 1876. — Sess. Acts, pp. 79-80 ; Code of 1876, § 494, subd 2. That section (494) relates exclusively to occupation licenses, and subdivision 2 relates to licenses for retailing spirituous, vinous, or malt liquors. This statute was not transcribed literally in the Code, but the spirit and substance of it were retained. What are stated as provisos in the original statute, are expressed as exceptional clauses in the Code, In the original act are four provisos to this sub-section two; and the question is, how far shall their qualifying influence extend ?■ — are they, each and all, limitations on the powers conferred in said sub-section 2, or are the last three of said provisos further restrictions of the limitation imposed by the first'i To hold the latter, would be to declare that the last three are provisos to the first proviso, — a rather unusual form of legislative expression. We think each of these provisos, or reservations, has the same scope and operation, and that each *232is a limitation on the authority to license retailers of spirituous, vinous and malt liquors. The first proviso declares, that all of the city of Mobile, except a described part, shall not be governed by the general law declared by the first paragraph of that sub-section. Mark the language: “ Each retailer,
outside the following described boundaries in the city of Mobile, . . . shall be charged a State license of seventy-five dollars.” This 'phrase is clumsily expressed. Properly transposed, it should read, “ Each retailer in the city of Mobile, outside the following described boundaries,” &c. ¥e know from census reports, and in many other ways, that Mobile is a city of more than five thousand inhabitants ; and hence, in the absence of this legislative reservation or exception, a license to retail anywhere within the limits of the city would cost the applicant one hundred and twenty-five dollars, as the State’s assessment for the privilege. This proviso reduced the assessment for the privilege, to be exercised in the city, outside the designated limits, to seventy-five dollars. We should not only do great violence to the language employed, but we would practically repeal all the provisions of the first paragraph of said sub-section '2, if we held this proviso applied to any locality, other than the city of Mobile, outside of the described limits.
The three other provisos relate to the whole field covered by the first paragraph of sub section 2, in section 494 of the Code; and they override section 5 of chapter 9 of the act — first paragraph of section 494 of the Code — so far as retailers are concerned. That paragraph — (§ 5, art. 9 of the act — ) is the general rule for taking out licenses. The last of the four provisos, or exceptions, declares, “that when a retail license is taken out after the first of January, the price of the license shall be the same as for a license for twelve months.” This prohibits the issue of a license to retail spirituous, vinous, or malt liquors, at a fractional rate, while it leaves all other occupation licenses under the rule as declared in said section 5. Any other construction than this, would be to withhold the benefit of reduced cost of license from dealers “in lager beer exclusively,” save those so employed in such traffic in the city of Mobile, outside of the prescribed limits; and it would also withhold, to the same extent, that other privilege of selling at wholesale, secured', by the third proviso, to all persons who take out and pay for a license to retail, according to the provisions of the act. These provisions were manifestly intended, not as a boon to a fraction of the city of Mobile, but to operate co-extensively with the State. These provisos in the statute are placed before the one under special discussion, and we know of no rule of interpretation which would authorize us to give to the latter *233one a narrower meaning, in the absence of all language pointing in that direction.
The judgment of the Circuit Court is reversed, and a judgment here rendered, denying all relief, and dismissing relator’s petition. Let the costs of this suit, and of the appeal, both in the court below and in this court, be paid by the appellee.
Reversed and rendered.